Order filed November 30, 2012




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00148-CR
                                   ____________

                      ROGER HENRY WILLIAMS, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 208th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1247169


                                       ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of Defendant's Exhbit #13, a transcript
of interview.
       The clerk of the 208th District Court is directed to deliver to the Clerk of this court
the original of Defendant's Exhbit #13, a transcript of interview, on or before December
14, 2012. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Defendant's Exhbit #13, a transcript of
interview, to the clerk of the 208th District Court.



                                                  PER CURIAM